Citation Nr: 1714980	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-31 385	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a low back injury, to include postoperative (PO) residuals of lumbosacral surgery, and if so whether the claim should be allowed.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service in the Coast Guard from August 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Specifically, the Veteran appeals a February 2010 rating decision which found that new and material evidence had not been submitted to reopen the claim for service connection for residuals of a low back injury, to include PO residuals of lumbosacral surgery; a July 2014 rating decision which granted service connection for PTSD which was assigned an initial 30 percent disability rating, effective November 13, 2012; and a June 2015 rating decision which denied entitlement to a TDIU rating.  

The Veteran and his wife testified at a hearing in October 2016 before the undersigned Veterans Law Judge (VLJ) sitting at Detroit, Michigan.  A transcript thereof is on file.  At the hearing it was requested that the case be advanced on the docket and that the case be held open for an additional 30 days for the submission of additional evidence, together with a waiver of initial RO consideration thereof.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of de novo adjudication of the claim for service connection for residuals of a low back injury, to include PO residuals of lumbosacral surgery and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A September 1981 Board decision denied service connection for residuals of a laminectomy of the lumbosacral spine and that decision is final.  

2.  The evidence received since the September 1981 Board decision includes evidence that which is not cumulative and is so significant that it must be considered in order to fairly decide the merits of the claim.  

3.  The evidence is evenly balanced as to whether symptoms of PTSD most nearly approximated occupational and social impairment with deficiencies in most areas but they do not more nearly approximate total occupational and social impairment.   


CONCLUSIONS OF LAW

1.  The September 1981 Board decision denying service connection for residuals of a laminectomy of the lumbosacral spine is final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2016).  

2.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for residuals of a low back injury, to include PO residuals of lumbosacral surgery and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2016).  

3.  The criteria for an initial rating of no more than 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.129, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify as to the application to reopen a previously denied service connection claim and for a TDIU rating were satisfied by letters in November 2009 and May 2015, respectively.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to the appeal as to higher initial rating for PTSD, this claim arise from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Kent v. Nicholson, 20 Vet. App. 1 (2006) and VAOPGCPREC 6-2014.  

Duty to Assist

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran's service treatment records (STRs) and service personnel records are on file.  His VA treatment records as well as private treatment records are of record.  

The Veteran was afforded a VA psychiatric examination as to his claim for service connection for PTSD which is sufficient for rating purposes.  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

As to applications to reopen, VA does not have a duty to provide a medical examination or obtain a medical opinion until the claim has been reopened.  See 38 C.F.R. § 3.159(c)(4).  Here, because the claim is being reopened, prior to de novo adjudication the claim for service connection will be remanded to obtain a medical nexus opinion.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The travel Board hearing focused on the elements necessary for claim substantiation and the Veteran and his representative, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016) (the Board is not required to discuss a potential violation of 38 C.F.R. § 3.103(c)(2), as discussed in Bryant v. Shinseki, 23 Vet. App. 488 (2010) unless an appellant raises such issue).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Reopening

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury. In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The September 1981 Board decision denied service connection for residuals of a laminectomy.  

No additional evidence was received within one-year following notification of the denial, and no additional service records were received at any point, warranting readjudication of the claim.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  That decision became final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2016).  

After a final prior Board decision a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Generally, in determining whether evidence is new and material the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, old and new together, could at least trigger the duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim, or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Regardless of how the RO (or the Board in a prior denial) ruled on the question of reopening, the Board must re-decide that matter on appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial) and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  However, this does not mean that a claimant must submit a medical nexus opinion to reopen a claim which was denied based in part on an absence of medical nexus evidence.  Rather, lay evidence which is new and material could trigger VA's duty to assist to obtain a medical opinion or consideration of a new theory.  Thus, new and material evidence is that which raises the likely entitlement to a nexus medical examination if the claim were to be reopened.  

Evidence Previously On File

The evidence on file at the time of the September 1981 Board decision included STRs showing that in June 1969 the Veteran was hospitalized because of severe pain and spasm in the lumbar muscles.  He had been leaning over to pick up a golf ball when he experienced severe muscle spasm in the region of the lumbar muscles.  He was unable to straighten up, could not walk and needed Demerol to give him some relief.  He had not had any prior back trouble.  Examination of the back indicated tenderness of the lumbar muscles.  Reflexes were normal.  The Veteran was placed in traction and given muscle relaxants. He made a good recovery in a few days.  A lumbosacral X-ray revealed no evidence of fracture.  The alignment and spacing of the vertebral bodies were normal throughout.  There was no evidence of an arch defect or abnormality of the joints.  No destructive lesions were seen in the sacroiliac region.  The radiographic impression was a normal lumbosacral spine.  The final diagnoses were muscle spasm and myositis of the lumbar muscles.   

A sick call treatment record entry dated in June 1969 noted the lower lumbar muscles to be more relaxed.  The report of medical examination for service discharge was clinically negative for a spine or other musculoskeletal abnormality.  

Post service medical evidence included private clinical records dated from December 1971 to May 1972.  In early December 1971, the Veteran complained of back pain which he related having first experienced while he was in the Coast Guard.  He reported that he hurt his back when he lifted a log to throw in a fire.  He reported that during service he had been hospitalized and treated with pelvic traction and improved, but he had experienced persistent difficulties with his back since then in an intermittent and unpredictable fashion.  Currently, his pain had been severe for the past day or so and seemed to have a vague sciatic-like pain in both lower extremities.  It was aggravated by coughing and, sneezing.  No weakness, numbness, or disturbance in sphincter control was reported.  On examination he was described as s1ightly overweight but he walked in a normal fashion and had good motion in his lumbar spine in all planes.  There was no particular tenderness, spasm or list.  Strength, sensation, and deep tendon reflexes (DTRs) appeared intact throughout.  

On VA examination in May 1972 the Veteran complained that he was experiencing continued back and leg pain.  He reported having developed back pain in July 1969, had had back surgery in December 1971, and now used a low back support.  His gait was normal.  He had a recent 4-inch lumbosacral scar.  Lumbar motion was limited in flexion, extension, and lateral bending.  Straight leg raising was normal.  There was no leg atrophy and his leg reflexes were active and equal.  He had decreased sensation to light touch on the lateral aspect of both feet.  A lumbosacral X-ray was normal, although there was residual radiopaque contrast media in the region of the lumbar subarachnoid.  The final diagnosis was PO residuals, disc syndrome.  

A private physician's report dated in February 1972 indicated that the Veteran was seen for complaints of back pain with some leg ache, more on the right than on the left.  He reported that about three years earlier, after lifting, he had noticed low back pain.  He was hospitalized for one week and had had intermittent back pain since then, having been in traction on two occasions.  The current episode started approximately six weeks previously with no relief from traction.  In addition to the back pain, which was more or less continuous and aggravated by activity, he experienced pain in a diffuse manner, as well as soreness in the thighs, more on the right than the left, intermittently.  There was no definite weakness, numbness or bowel or bladder disturbance.  The neurological and systemic reviews were unremarkable.  On examination straight leg raising tests on either side seemed to give discomfort in the posterior leg at approximately 45 degrees.  X-ray showed a narrowed L5-S1 interspace.  The initial impression was degenerative disc at L5-S1.  Thereafter, he was hospitalized at which time a myelogram showed a possible defect at L5-S1 and a discogram showed a ruptured disc at L4-5, and there was radiation of pain to the leg and back.  A laminectomy was performed and he made essentially an uneventful recovery. He was discharged in late February 1972 in an improved condition.  The final diagnosis was a herniated nucleus pulposus.  

Dr. Brugger reported in September 1972 that he did not know why the Veteran should have as much pain as he c1aimed. 

Copies of the Veteran's health records from the Ford Motor Company were on file covering the period of 1965 to l975 and indicated that he initially complained of back pain in 1972 at which time he requested a pass to go home, stating he received no relief from a pain pill and muscle relaxant.  An operative, report dated in November 1972 indicated that he underwent a repeat laminectomy at L4-5 disc space with excision of material.  The postoperative diagnoses included recurrent rupture of nucleus pulposus.  An X-ray examination of the lumbar spine performed in January 1973 showed the lumbar vertebral bodies to appear normal in size and contour with very slight hypertrophic lipping of the anterior margin of the 4th and 5th lumbar vertebrae.  The interspace between the 4th and 5th lumbar vertebrae was more narrowed than on previous examinations and there was an increase in the narrowing, posteriorly of the interspace at L5-S1.  A fusion had been performed between the 4th and 5th lumbar, and 1st sacral segment, which appeared stable on both sides.   

Paul C. Vasquez, M.D., reported in March 1980 that he had treated the Veteran from August 1970 to June 1971.  He was initially seen complaining of low back pain for approximately one year.  He had previously developed exacerbations of severe pain when picking up a golf ball.  When seen in September 1970 he was improved and in March 1971 he again developed exacerbations of low back pain.  Reportedly, it had started, one week earlier while washing windows.  He was seen at intervals for two weeks before he had relief.  Reportedly when seen in June 1971 he was experiencing a sudden onset of low back pain which was not related to any physical activity.  On each visit he was given a prescription for muscle relaxants and/or pain.  The reported diagnosis was chronic low back pain syndrome.  

A September 1980 statement from Dr. Gupta, a physician of the Sandusky Cardiology Associates, reported that the Veteran had chronic severe low back problems.  No opinion was rendered as to whether such low back problems were related to military service.  However, it was also reported that because of his chronic severe low back problem he was advised not to do any job which involves a prolonged sitting or standing position.  At this point because of the combination of medical problems (which included heart disease), he was unable to do any kind of job and continued to be disabled for the rest of his life. 

In November 1980 the Veteran testified at an RO hearing.  The Veteran had no problem with his back prior to service but had back pain in 1969 when cleaning up logs along the shoreline and then went golfing, and he went to pick up a golf ball his back problems started.  He was then hospitalized for 7 days and given traction and muscle relaxants.  He had continuously had back problems since that time.  

In December 1980 Dr. Vasquez reported that he had not practiced medicine for about 11 years.  He could not find his family records but felt that his previous report was more than enough to substantiate the fact that the Veteran had a recurrence of back problems since his original episode while in service.  

Statements in January 1981 from the Veteran's relatives and longtime acquaintances were cumulatively to the effect that he had no preservice back problems but had injured his back during service and has been bothered with back problems since that time.  


Additional Evidence

The additional evidence includes the discharge summary of the Veteran's December 1971 private hospitalization.  He had had intermittent and persistent back pain for about three (3) years.  The first episode was an injury at a picnic when he threw a log on a beach fire.  He had been given traction and done well but had had intermittent pain since then.  Lumbar X-rays revealed some early sclerosis and degenerative disc disease at L5-S1.  During his current hospitalization he was given a back brace.  There was a diagnosis of a ruptured disc.  

A discharge summary of the Veteran's private hospitalization in February 1972 at the Lorain Community Hospital shows he had had back pain of several years duration.  About 3 years ago he noticed back pain after lifting, and had been hospitalized for one week.  He had had intermittent back pain since then.  

In December 2009 Dr. R. Boss, stated that the Veteran had recurrent back problems which "apparently" began while he was in the Coast Guard.  There was no definite opinion the lumbar spine condition originated in service.  In June 2010 that physician reported that it was his opinion that the Veteran had had back problems for longer than he had treated the Veteran and which related back to his days in the military.  The physician stated that he had no reason to dispute this and so, therefore, felt that it was more likely than not that the injuries occurred during the service and had been the basis of his back pain.

The Veteran testified at the October 2016 travel Board hearing that his current low back disability began during service when he bent over to pick up a golf ball, resulting in his being hospitalized at the Paul Oliver Hospital.  Page 10.  Thereafter, he had been on restricted duty for the rest of his military service.  Page 11.  He had been unable to obtain records of Dr. Vasquez because that physician stated that the records had been lost.  Pages 12 and 13.  He had had low back surgery as early at 1972.  Page 13.  All of his current doctors told him that his lower back condition was related to the injury during service.  Page 14.  

In an October 2016 report a physician of the Michigan Pain Consultants Lakeshore stated that the Veteran presented with low back pain radiating to bilateral legs.  The pain had been present for years and had had a gradual onset and is not the result of an injury or accident.  However, it was also reported that the Veteran related having had an accident while in the military and the pain had increased.  He had had 3 back surgeries in total.  He also reported that he had a longtime history of lumbar back pain since injuring it in the late 1960s when he was serving in the Coast Guard when he was cleaning debris off a beach which involving lifting heavy logs which commenced the onset of back and radiating leg pain.  He had suffered L5-S1 disc herniation requiring discectomy/laminectomy.  Shortly after that he had a second operation with decompression one level higher up at the L4-5 level along with multilevel fusion L4-S1 using bone grafts.  

Of record are reports in January 2012 and October 2016 from Dr. Hamati of Orthopaedic Associates of Muskegon.  Both reflect that the Veteran related having injured his back during military service, for which he was treated.  His back had been hurting for a long time.  In the October 2016 report it was stated that he underwent surgery in "1967" and again two years later underwent decompression and fusion.  Dr. Hamati stated that "[i]f this is all true, then definitely the incident is the major cause of his problems."  After a physical examination Dr. Hamati stated that he felt that "this is related to his original injury, without any doubt."  In an April 2012 statement that physician stated that "I do not have all the records which you had provided for me.  At this stage, I feel definitely that this patient's symptomatology is related all to his .original injury while he was working in the Coast Guard, and I feel that at least as likely as not that his problem is all related to his original injury."  

A report of an October 2016 evaluation by a private clinical psychologist reflects that the Veteran reported having been injured during his military service while clearing logs after a storm.  

A November 2016 report from Dr. P. Gillard of Orthopaedic Associates of Muskegon reflects that the Veteran had hurt himself when he was in the Coast guard and ended up being in the hospital for a few days, followed later by repeated back surgery.  The physician stated that "[a]t this stage I have no doubt in my mind that if the original injury happened the way he stated and the surgery was related to that injury, then his current problems are stemmed [sic] from the fusion in the lower part of the back which affected the quality of motion above it and caused this to be very arthritic and caused the stenosis."   

Analysis

Two new medical opinions are significant in this case.  First, the medical opinion of Dr. Hamati, that if the Veteran's clinical history was correct that the Veteran's inservice low back injury was "definitely" the "major cause of his problems" and that the current low back pathology was "related to his original injury, without any doubt."  Second, the November 2016 medical opinion of Dr. P. Gillard that "I have no doubt that if the original injury happened the way he stated and the surgery was related to that injury, then his current problems are stemmed [sic] from [his back surgery]."  At a minimum, taken together, and in light of the evidence previously on file, these new medical opinions are of sufficient value as to be probative evidence of a nexus between the Veteran's inservice low back injury and his current low back pathology.  In this regard, the Board notes that Dr. Hamati took the Veteran's clinical history at face value, as apparently did Dr. Gillard.  As noted above, the Board must assume the credibility of the clinical histories upon which these medical opinions are based.  

Accordingly, the claim for service connection for residuals of a low back injury, to include PO residuals of lumbosacral surgery, is reopened.  However, prior to de novo adjudication of the merits of the claim, the Board will remand this claim to obtain a VA nexus opinion.  


PTSD

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007).  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, regarding psychiatric disabilities, because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when the rating is at even higher levels.  

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and the symptoms listed for a particular psychiatric rating are not an all-inclusive or exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects for a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Consideration is given to whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  

A particular disability rating is assigned "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration" with respect to their impact both socially and occupationally, as opposed to merely limiting consideration to the presence of the listed symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (interpreting 38 C.F.R. §§ 4.126 and 4.130 together as meaning that the ratings under the General Rating Formula for Mental Disorders are symptom-driven, i.e., the greater the severity, frequency and duration the higher the rating).

The General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.130, sets forth the criteria for the evaluation of service-connected psychiatric disorders.  

The current 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).   

A 50 percent disability evaluation is warranted if service-connected psychiatric disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

"Suicidal ideation appears only in the 70% evaluation criteria [] [t]here are no analogues at the lower evaluation levels."  Also, "[b]oth passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Bankhead v. Shulkin, No. 15-2404, slip op. at 10 (U.S. Vet. App. Mar. 27, 2017) (precedential panel decision).  

Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation.  "[T]he presence of suicidal ideation alone [] may cause occupational and social impairment with deficiencies in most areas."  Bankhead, No. 15-2404, slip op. at 11.  Also it may not be found that a claimant does not have suicidal ideation merely because he has not been hospitalized or treated on an inpatient basis, as this would impose a higher standard than the criteria in the Diagnostic Codes for mental disorders.  Bankhead, slip op. at 12.  

"VA did not include in the criteria for a 70% evaluation the risk of actual self-harm.  In fact, to the extent that risk of self-harm is expressly mentioned in § 4.130 at all, it is referenced in the criteria for a 100% evaluation as 'persistent danger of hurting self, a symptom VA deemed to be typically associated with total occupational and social impairment.  38 C.F.R. § 4.130."  However, VA adjudicators are not "absolutely prohibited from considering [] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70% evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100% evaluation.  Bankhead, slip op. at 12.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Background

On VA psychiatric examination in June 2014 the Veteran's CPRS medical records were reviewed.  It was opined that based on clinical experience and expertise, review of C-file and available records, and examination of veteran, who presented credibly and consistently in treatment records, clinical interview and on trauma checklist, it was at least as likely as not that the Veteran met the criteria for a diagnosis of PTSD that was caused by or the result of his exposure to traumatic stressors experienced while serving in the Coast Guard.  PTSD was his only psychiatric diagnosis.  

The best summarization of the Veteran's level of occupational and social impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran reported that he had been married for 43 years, describing his marriage as "wonderful."  He went on to say that he had 4 sons, describing a good relationship with them. Socially, he reported that he belonged to the Knights of Columbus.  He reported that he completed high school, describing himself as a "straight A" student during much of his education.  Prior to and following his military career, he reported working at the Ford Motor Company, retiring in 1979 secondary to heart and back issues.  He stated he initially left work on disability, and then began receiving his Social Security benefits.  He had been prescribed Diazepam for anxiety and Eszopiclone for insomnia.  He stated that his medications had not been helpful, but denied experiencing any adverse reactions to his medications.  He went on to say that his wife said he becomes "bitchy."  He denied engaging in any counseling.  

The Veteran reported that his moods fluctuated from "pretty happy," to "pretty much depressed and sad."  He cited flashbacks of drowned children and financial issues as sources of his depression.  He denied experiencing any panic attacks.  When asked about suicidal thoughts, he admitted that "it's crossed my mind," but denied any plan or intent to harm himself.  He denied any homicidal ideation.  He reported having flashbacks to his Coast Guard service when seeing children on the beach not being watched by their parents, and anytime he was near the water.  He denied experiencing any hallucinations. He described his sleep as delayed by 15 to 45 minutes, and early waking between 2-3 a.m.  He also reported nightmares that awoke him sweating and shaking, after which he could not return to sleep.  He had those nightmares 2 - 3 times per week.  However, during the day, he took a 5 - 10 minute nap, adding he could not sit still during the day.  He described his appetite as "too good," but stated he has lost 8 pounds over the last month. He described his focus and concentration as "good," adding his memory "sucks."  

The Veteran's symptoms of PTSD were having recurrent, involuntary, and intrusive distressing memories and dreams related to the traumatic events.  Also, he had flashbacks, i.e., intense or prolonged psychological distress at exposure to cues that symbolized or resembled an aspect of the traumatic events.  Avoidance of or efforts to avoid external reminders as well as distressing memories, thoughts, or feelings about or closely associated with the traumatic events.  Irritable behavior and angry outbursts (with little or no provocation) were typically expressed as verbal or physical aggression toward people or objects.  He also had hypervigilance, problems with concentration, and sleep disturbance.  

The Veteran's symptoms included a depressed mood, chronic sleep impairment, and flattened affect.  On mental status examination he was casually dressed and well-groomed.  He was alert and fully oriented.  He was able to correctly spell "WORLD" forward and backward.  He was not able to accurately complete serial 7s (e.g., "100-93-I have to write it down, I can't do it in my head.").  He was able to recall 2/3 words after delay, which did not improve with prompting.  He was cooperative with the assessment process.  His mood and affect were subdued and flattened.  He displayed good eye contact.  His speech was normal in rate and tone, spontaneous and goal-directed.  His thought processes were organized with no evidence of formal thought disorder, hallucinations, delusions, mania, or obsessive-compulsive features.  He appeared to having capacity for abstract thought, and fair insight into his emotional functioning.  He displayed no difficulties with activities of daily living due to mental health issues.  

The prognosis for substantial improvement of psychiatric symptoms and functional status was guarded, because the Veteran reportedly believed his medication was ineffective, and he was not involved in any other mental health treatment.  Of benefit to him was his long marriage and that he did not abuse substances.

In 2015 the Veteran's son wrote that the Veteran had difficulty sleeping due to nightmares.  He was depressed.  He was always doing something to keep his mind active.  His temper was easily aroused.  Another son reported that the Veteran frequently awoke from sleep due to nightmares.  He had a short temper.  He had difficulty relaxing.  His wife reported that he was frequently anxious.  

In September 2016 Dr. P. Gillard reported that over the past year, the Veteran's cardiac situation had worsened and this in turn has caused his PTSD and anxiety to worsen.   

At the travel Board hearing the Veteran testified that he had extreme anxiety, was very short temper, and was unable to relax.  His mind kept wandering and he had trouble getting along with people, and meeting people.  Page 3.  He also had depression which interfered with his ability to concentrate.  Page 3.  He had crying spells at least once monthly.  He had contemplated suicide.  Page 4.  He got into verbal altercations with people on a daily basis and physical altercations almost daily.  He had "flashbacks" 4 to 5 times nightly.  Page 5.  He had problems with attention and concentration in that he would forget things.  He took Ativan for anxiety attacks.  Page 6.  He had obsessional rituals in the form of counting things all the time.  He only average 3 hours of sleep nightly, when lucky.  Page 7.  He did not socialize a great deal with friends.  Page 8.  He had started receiving therapy with VA but now use a private clinical source.  He took psychotropic medication but it made him sleepy.  Page 9.  

A report of an October 2016 evaluation by a private clinical psychologist, J. Auffrey, Ph.D., reflects that the Veteran reported being a high school graduate.  Following his military service, he returned to work at the Ford assembly plant where he worked steadily until retirement in 1979 due to cardiac and musculoskeletal problems.  He functioned as a stock handier on the assembly line.  He denied any sort of remunerative labor since his employment with Ford.  He continued to be married, having married in 1967.  He had had three cardiac surgeries following "massive coronaries."  He described himself as a borderline diabetic.  

The Veteran related that his wife felt that he was irritable and short-tempered, and had long-term sleep disturbance.  However, he was known as a "nice guy" by his neighbors and friends, and he maintained function as an officer at the local Knights of Columbus chapter.  He was dressed appropriately in a casual manner and well-groomed.  He was affable in his social presentation.  He described his current state of mind as sound and relatively happy, despite having trouble from symptoms.  On mental status examination he was appropriate, but somewhat somber during interview.  He was oriented effectively in all spheres and well-integrated in his personal discourse.  Nevertheless, he reported having disorientation phenomena periodically which had not required rescue.  He did not report or evidence any hallucinatory phenomena or systematized delusional constructions in his thinking.  There was no evidence of florid paranoid or persecutory ideation.  He reported some degree of anger and frustration with VA because he felt VA was "waiting for me to die."   

Cognitive screening revealed apparent overall functioning in the normal range.  The Veteran responded to a short-term memory assessment with six digits forward and three reverse.  He correctly identified the rising of the sun in the east and 52 weeks in a year.  He believed that he would find his way out of the forest if lost in the daytime by using the sun and moss on the north side of trees.  He correctly identified five U.S. presidents and five large U.S. cities.  He correctly named the normal human body temperature at 98.6.  He described the preparation of a meatloaf in elaborate and accurate detail.  Intellectual screening revealed a verbal IQ in the normal range, accompanied by recognition and phonetic reading abilities suggestive of functional literacy.  

The Veteran reported a variety of apparent mood and anxiety symptoms.  He thought that if he were seriously depressed, he would be down in the dumps all the time and apathetic about his activities.  He denied suicidal ideation or intent at any time.  He denied homicidal, violent or destructive mentation.  He denied any history of domestic violence or personal protection order.  He reported extreme difficulty due to loss of sexual interest and persistent fears, causing him to avoid things, places or activities.  He also reported severe difficulty with early morning awakening and generally disturbed sleep.  He also reported a significant problem with feelings of worthlessness.  He reported having "quite a bit" of difficulty with memory loss, annoyance, irritability, chest pain, low energy, back pain, persistent worrying, slow task completion to ensure correctness, pounding and racing of his heart, shortness of breath, and episodes of shouting or throwing things.  There were also reports of periodic obsessive-compulsive symptoms, concentration difficulties, and difficulty in making decisions.  

Further testing indicated some possibility that the Veteran might have overstated his problems.  This might be related to an overly self-critical tendency or an effort to let others know of his need for assistance.  There was a possibility that the profile lacked accuracy due to exaggeration of psychopathology.  

The Veteran felt troubled by anxiety, depression, and general distress.  He worried about many matters and did not feel secure that he could successfully overcome the difficulties and obstacles necessary to meet his goals.  Rather than approaching challenges directly with self-confidence and determination, he might struggle with indecisiveness, ambivalence, and passivity.  Such worries might narrow his spontaneity, range of activities, and enjoyment to the point that life would become dull and monotonous.  Everyday problems might seem overwhelming resulting in becoming overly dependent upon other persons, institutions, or religious systems for assistance and guidance, but beliefs might tend to be narrow or obsessive.  There might be much dissonance between the expected and actual behavior of himself and others.  He might waver between self-deprecation when not meeting his standards and resentment toward others when they did not conform to his expectations.  Suicidal ideation was a very possible manifestation of such distress and despair, particularly considering his apparent discouragement.  He might feel unable to adequately overcome problems or to communicate his needs effectively.  There were indications of poor judgment and impulsiveness, further raising the possibility of self-destructive behavior.  

There was much concern by the Veteran regarding physical health problems.  He reported a variety of somatic symptoms and might feel that they were outside of his control.  He might have difficulty in focusing upon specific, identifiable conditions or in communicating effectively with health professionals.  He might feel that they did not listen, understand, and provide the proper information, treatment, and sympathy.  He might have a tendency to form stress-related somatic symptoms, and some physical complaints might express anxiety and emotional discomfort rather than an actual physical condition.  This might occur in response to stressful situations or in an effort to gain attention and some form of assistance which was otherwise not available.  Frequently feeling frustrated, tense, and dissatisfied with the efforts of others, he might become complaining, irritable, critical, and demanding.  This might contribute to conflict with others and decrease the very support and understanding which was needed.  Excessive attention to maladies might also limit his range of activities, restrict his level of functioning, and serve as a means of release from responsibility.  

The diagnostic impression was that the Veteran had a personality with hysterical features.  He might use magnified symptom complaints to obtain attention, affection, and relief from responsibility.   In regard to acute psychopathology, the diagnosis was PTSD reactive to his military experiences.  He also displayed symptoms of dysthymia.  He was a candidate for short-term psychotherapy focusing on desensitization to his traumatic experiences and management of chronic mood disorder.  He might benefit from antidepressant medications supplemented by anxiolytic agents on an as-needed basis.  

Analysis

Initially, the Board notes that under 38 C.F.R. § 4.130, the evaluation of psychiatric disabilities is to be based on the effects of symptoms rather than the mere presence of symptoms.  Mauerhan, 16 Vet. App. at 443.  That regulation requires an evaluation of the effects of the symptoms, not a search for a set of particular symptoms.  In other words, the number and types of symptoms that a claimant has are not controlling.  If the effects on work, school, family relations, judgment, thinking, or mood are equal to those necessary for a 70 percent disability rating, then that rating would be properly assigned.  Mauerhan, 16 Vet. App. at 443.  

In this case, throughout the appeal period the Board discerns no significant difference in the either the number of symptoms, the types of symptoms, or the overall impact of the Veteran's PTSD symptoms on his social and occupational abilities.  

The Board finds that the evidence is in approximate balance as to whether the Veteran's service-connected PTSD warrants either a 50 percent or a 70 percent disability rating.  The Board is persuaded that the symptoms displayed by the Veteran establish that despite some minimal fluctuation in the severity since service connection was granted, his psychiatric disability more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Of particular significance is that the Veteran requires medication, has near continuous depression and anxiety, and has sleep disturbance, social isolation, and had emotional lability, with the latter being indicative of impaired impulse control.  

In this regard, the Board notes that the VA examination found that the Veteran was oriented.  However, the more recent private evaluation found that he had some disorientation phenomena.  Both examinations, and his testimony, indicate that he has some impairment of his memory.  Also, while the VA examination found no evidence of obsessional rituals, the private evaluation noted that he had a minor obsessional form in the nature of compulsive counting.  Moreover, the evidence shows that he has had suicidal ideation, even if only passive in nature.  

Given that the Veteran has had symptoms listed in the criteria for 30, 50, and 70 percent ratings, as well as symptoms not listed, and has shown at times difficulty in establishing and maintaining effective work and social relationships and at times an inability to do so, the evidence is approximately evenly balanced as to whether his disability picture more nearly approximates the criteria for a 50 or 70 percent rating.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, an initial 70 percent rating is warranted.  

A higher, 100 percent rating is not, however, warranted because the pathology due to PTSD did not more nearly approximated the total social and occupational impairment represented by the criteria for a 100 percent rating, or been approximately evenly balanced between those and the criteria for a 70 percent rating.  Despite the testimony of the Veteran that he could not work due to PTSD, the Board finds that his PTSD simply did not even begin to approximate the level of severity encompassed by a 100 percent schedular rating.  Rather, he retired because of his back and cardiac disabilities.  

In this regard, while there is some evidence of some disorientation at times, but the episodes, as described by the private psychologist, do not require the help of other and these are neither persistent nor do they impact upon the Veteran's other perceptions, cognitive functions or otherwise affect him.  He is not shown to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior.  Similarly, he is not a persistent danger of hurting himself or others.  He is not intermittent unable to perform activities of daily living, e.g., maintenance of mental and personal hygiene.  Also, his is not disoriented to time or place and has not lost memory loss for names of close relatives, own occupation, or his own name.  

Thus, the Board finds that the service-connected PTSD did not cause total occupational and social impairment at any time during the appeal period.  Also, he did not have other unlisted symptoms which were of such severity as to be similar to those listed for a 100 percent schedular rating at any time during the appeal period.  

The foregoing evidence reflects that neither the Veteran's symptoms nor his overall level of impairment more nearly approximate the criteria for a 100 percent rating or that the evidence was approximately evenly balanced in this regard.  As the preponderance of the evidence was against entitlement to an initial 100 percent rating for PTSD, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

In certain exceptional cases in which the schedular rating criteria do not adequately encompass a claimant's level of disability, an extraschedular rating may be assigned.  See 38 C.F.R. § 3.321(b)(1); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) and Thun v. Peake, 22 Vet. App. 111 (2008).  This determination requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria.  If the rating criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology and, so, are inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See Thun, 22 Vet. App. 111 (2008).  Only then may the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In this regard, in determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria, as set forth in the General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.103.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology and, as in this case, allows for consideration of symptoms not specifically listed, and provides for a higher rating, i.e., 100 percent, based on even more significant functional impairment than that which is now found.  The symptom list for rating service-connected psychiatric disabilities is not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  In this regard, the beneficial effects of medication may be considered in the extraschedular context because the rating criteria for psychiatric disabilities encompasses the effects of medication and, also, because the holding in Jones, 26 Vet. App. 56, 63 (2012) precluded such consideration only in the context of a schedular rating determination (not extraschedular).  Further, as noted above, the schedular rating criteria refer to symptoms "such as" those listed as well as the overall level of impairment caused by these symptoms.  This language is broad enough to encompass all of the symptoms indicated in the lay and medical evidence discussed above.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that during this appeal the service-connected PTSD has not been no more than 70 percent disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Fenderson v. West, 12 Vet. App. 119 (1999); and that a disability rating in excess of 70 percent for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of any increased rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for residuals of a low back injury, to include PO residuals of lumbosacral surgery is reopened.  

An initial disability evaluation of no more than 70 percent for PTSD is granted, subject to applicable law and regulations governing the award of monetary benefits.  


REMAND

Finally, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his current low back disorder.  While the Veteran was afforded a VA examination in the past, no medical opinion was rendered at that time.  Thus, an examination is needed to determine whether this disorder may be related to his active military service.  

TDIU

Entitlement to a TDIU rating was denied because the Veteran did not meet the schedular requirements of 38 C.F.R. § 4.16(a), and because extraschedular entitlement, under 38 C.F.R. § 4.16(b), was not shown.  However, by the grant of a 70 percent disability rating for PTSD the Veteran now meets the schedular requirements of 38 C.F.R. § 4.16(a).  Additionally, the grant of reopening of the claim for service connection for low back disability could, if the claim were ultimately granted, impact upon entitlement to a TDIU rating.  Thus, the claim for a TDIU rating must be remanded.  

In VA Form 21-8940 received in April 2016 the Veteran reported that he had last worked and become too disabled to work in October 1979.  He had four years of high school education.   He had not tried to find work since he became too disabled to work.  At the travel board hearing the Veteran testified that he had 12 years of education.  He was not now working, having retired from the Ford Motor Company in November 1980.  Pages 14 and 15.  He had been missing more and more work due to his back and his cardiac status.  Page 15.  He was of the opinion that his service-connected PTSD alone precluded full-time competitive employment.  Page 16.  

At the travel Board hearing the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits.  Page 15.  However, such records are not on file.  Because these records may be relevant, they must be obtained prior to adjudication of the claim for a TDIU rating.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the appropriate steps to locate and obtain all record relative to the Veteran's receipt of SSA disability benefits and associate the same with the record on appeal.  

2.  Schedule the Veteran for an appropriate VA spine examination to ascertain the etiology of his currently diagnosed lumbosacral pathology.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran's current address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The records on appeal should be made available to the examiner.  The examiner should state that such records have been reviewed. 

The examiner should review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson may address what was personally observed or experienced, including current or past symptoms, and what a physician previously said but the examiner should not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement that there exists a medical illness which has not been diagnosed by appropriate medical personnel or that an illness necessarily has a specific cause or etiology.  The examiner may accept that a physician told the Veteran such things, for purposes of establishing etiology or a diagnosis, but not accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

The examiner should express an opinion as to whether it is as likely as not that any current lumbosacral pathology that the Veteran now has is due to or caused by his inservice low back injury.  A complete rationale should be provided for each opinion or conclusion made by the examiner. 

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a rationale as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655. 

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and the Veteran's representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


